The indictment contained two counts, one charging larceny and the other receiving stolen goods. The verdict of the jury is predicted on the second count. Whatever was taken at the time of the larceny is of the res gestæ and is relevant to the issue.
A witness, if he knew, can testify as to the identity of a suit of clothes without giving any particular identifying description. The probative force of such testimony is for the jury.
We have examined the entire record. There are no prejudicial errors, and the judgment is affirmed.
Affirmed.